DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/29/2021 has been entered. Claim 14 was cancelled. Claims 1-13 and 15-22 remain pending in the application.   

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Regarding claims 1-13 and 15, applicant asserts Breeze-Stringfellow (U.S. Pre-Grant Publication No. 2016/0010487) does not teach wherein the core engine and the rotor assembly are together configured to generate a power loading of 25 horsepower per square foot or greater at cruise altitude. Particularly, applicant asserts the threshold loading in the specification [0029] is described as power/area of rotor airfoil and the shaft power per unit annulus area taught in Breeze-Stringfellow is not the same as the area of the rotor airfoil. 
The examiner respectfully disagrees. The claim does not further limit the claimed power loading as power/area of rotor airfoil. Therefore, in the broadest reasonable interpretation, the power per unit annulus area taught by Breeze-Stringfellow can be interpreted as the claimed power loading. Furthermore, if the claimed power loading was narrowly interpreted as power/area of rotor airfoil, it would cause indefiniteness because the area of rotor airfoil is not clearly defined. The core engine and the rotor assembly contain a variety of airfoils (e.g., unducted fan blades 21, unducted vanes 31, blades in compressors 4042, 5052 and blades in turbines 4044, 5050). It would not be clear which of the airfoils is being used when calculating the power/area of rotor airfoil.
Regarding claims 16-22, applicant asserts Breeze-Stringfellow fails to disclose “wherein the propulsion system comprises a difference between a quantity of vanes and a quantity of blades is between 2 and -1”. The examiner respectfully disagrees. Breeze-Stringfellow clearly teaches “vanes 31 of the stationary element may be fewer or greater in number than, or the same in number as, the number of blades 21 of the rotating element and typically greater than two, or greater than four, in number” in paragraph [0021]. For example, in case of the vanes having the same number as the rotor blades, the difference would be zero, i.e., a number between 2 and -1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breeze-Stringfellow et al. (U.S. Pre-Grant Publication No. 2016/0010487), hereinafter “Breeze-Stringfellow”.

As per claim 1, Breeze-Stringfellow discloses a propulsion system defining an engine centerline, the propulsion system comprising: a rotor assembly (20) comprising a plurality of blades (21) extended radially relative to the engine centerline axis (80); and a vane assembly (30) positioned in aerodynamic relationship with the rotor assembly, wherein the vane assembly comprises a plurality of vanes (31) extended radially relative to the engine centerline axis, and wherein the propulsion system comprises a ratio of a quantity of blades to a quantity of vanes between 2:5 and 2:1 (twelve blades 22 and ten vanes 32; figure 3; paragraphs [0024], [0026]), and wherein the core engine and the rotor assembly are together configured to generate a power loading of 25 horsepower per square foot or greater at cruise altitude (cruises above 20 HP/ft2, i.e., including 25 HP/ft2; paragraph [0042]).

As per claim 2, Breeze-Stringfellow discloses the propulsion system of claim 1, and further discloses wherein the quantity of blades is 20 or fewer (twelve blades 22; figure 3; paragraphs [0024], [0026]).

As per claim 3, Breeze-Stringfellow discloses the propulsion system of claim 1, and further discloses wherein the quantity of blades is between 16 and 11 (twelve blades 22; figure 3; paragraphs [0024], [0026]).

As per claim 4, Breeze-Stringfellow discloses the propulsion system of claim 1, and further discloses wherein a difference between the quantity of vanes and the quantity of blades is between 2 and −2 (twelve blades 22 and ten vanes 32, i.e., difference of 2; figure 3; paragraphs [0024], [0026]).

As per claim 5, Breeze-Stringfellow discloses the propulsion system of claim 1, and further discloses wherein a difference between the quantity of vanes and the quantity of blades is between 2 and −2, and wherein the quantity of blades is between 16 and 11 (twelve blades 22 and ten vanes 32; figure 3; paragraphs [0024], [0026]).

As per claim 6, Breeze-Stringfellow discloses the propulsion system of claim 1, and further discloses wherein the ratio of th3e quantity of blades to the quantity of vanes between 0.5 and 1.5 (twelve blades 22 and ten vanes 32, ratio of 0.833; figure 3; paragraphs [0024], [0026]).

As per claim 7, Breeze-Stringfellow discloses the propulsion system of claim 1, and further discloses wherein a sum of blades and vanes is 30 or fewer, and wherein the sum of blades and vanes is 20 or greater (twelve blades 22 and ten vanes 32, sum of blades and vanes is 22; figure 3; paragraphs [0024], [0026]).

As per claim 8, Breeze-Stringfellow discloses the propulsion system of claim 1, and further discloses wherein the rotor assembly is unducted (as shown; figure 1).

As per claim 9, Breeze-Stringfellow discloses the propulsion system of claim 8, and further discloses wherein the vane assembly is positioned aft of the rotor assembly (as shown; figure 1).

As per claim 10, Breeze-Stringfellow discloses the propulsion system of claim 1, and further discloses wherein the vane assembly is unducted (as shown; figure 1).

As per claim 11, Breeze-Stringfellow discloses the propulsion system of claim 1, and further discloses the propulsion system comprising: a core engine (40) encased in a nacelle, wherein the nacelle defines a maximum diameter, and wherein the vane assembly is extended from the nacelle (see annotated figure 1 below).

    PNG
    media_image1.png
    356
    700
    media_image1.png
    Greyscale

As per claim 12, Breeze-Stringfellow discloses the propulsion system of claim 11, and further discloses wherein the rotor assembly comprises a hub from which the plurality of blades is extended, and wherein the propulsion system comprises a length extended from a forward end of the hub to an aft end of the nacelle, and wherein a ratio of length to maximum diameter is at least 2 (the length between the forward end of hub and aft end of nacelle is shown to be more than five times the nacelle radius; see annotated figure 1 above).

As per claim 13, Breeze-Stringfellow discloses the propulsion system of claim 12, and further discloses wherein the ratio of length to maximum diameter is at least 2.5 (the length between the forward end of hub and aft end of nacelle is shown to be more than five times the nacelle radius; see annotated figure 1 above).

As per claim 15, Breeze-Stringfellow discloses the propulsion system of claim 1, and further discloses wherein the rotor assembly is configured to rotate at a blade tip speed of up to 750 feet per second (blades 21 are capable of rotating at 750ft/s).

As per claim 16, Breeze-Stringfellow discloses a propulsion system defining an engine centerline axis, the propulsion system comprising: an unducted single rotor (20) assembly comprising a plurality of blades (21) extended radially relative to the engine centerline axis (80); and a vane assembly (30) positioned aft of the unducted rotor assembly, wherein the vane assembly comprises a plurality of vanes (31) extended radially relative to the engine centerline axis (as shown; figure 1), and wherein the propulsion system comprises a difference between a quantity of vanes and a quantity of blades is between 2 and −2 (vanes 31 of the stationary element may be fewer or greater in number than, or the same in number as, the number of blades 21 of the rotating element and typically greater than two in number; paragraph [0021]).

As per claim 17, Breeze-Stringfellow discloses the propulsion system of claim 16, and further discloses wherein the rotor assembly comprises a blade pitch change mechanism configured to control blade pitch at one or more of the plurality of blades relative to vane pitch at one or more of the plurality of vanes (blades 21 and vanes 31 having independent pitch change mechanism; paragraph [0036]).

As per claim 18, Breeze-Stringfellow discloses the propulsion system of claim 17, and further discloses wherein the vane assembly comprises a vane pitch change mechanism configured to control vane pitch at one or more of the plurality of vanes relative to blade pitch at one or more of the plurality of blades (blades 21 and vanes 31 having independent pitch change mechanism; paragraph [0036]).

As per claim 19, Breeze-Stringfellow discloses the propulsion system of claim 16, and further discloses the propulsion system comprising: a core engine (40) encased in a nacelle, wherein the nacelle defines a maximum diameter, and wherein the vane assembly is extended from the nacelle (see annotated figure 1 below); and wherein the rotor assembly comprises a hub from which the plurality of blades is extended, and wherein the propulsion system comprises a length extended from a forward end of the hub to an aft end of the nacelle, and wherein a ratio of length to maximum diameter is at least 2 (the length between the forward end of hub and aft end of nacelle is shown to be more than five times the nacelle radius; see annotated figure 1 below).

    PNG
    media_image1.png
    356
    700
    media_image1.png
    Greyscale

As per claim 20, Breeze-Stringfellow discloses the propulsion system of claim 16, and further discloses wherein the quantity of blades is 20 or fewer (twelve blades 22; figure 3; paragraphs [0024], [0026]).

As per claim 21, Breeze-Stringfellow discloses the propulsion system of claim 20, and further discloses wherein a sum of blades and vanes is 30 or fewer, and wherein the sum of blades and vanes is 20 or greater (twelve blades 21 or ten vanes 31, but the number of the blades and the number of vanes can be the same, i.e., the sum of the blades and vanes can be between 20 to 24; paragraphs [0021], [0039]).

As per claim 22, Breeze-Stringfellow discloses the propulsion system of claim 20, and further discloses wherein a ratio of the quantity of blades to the quantity of vanes is between 2:5 and 2:1 (vanes 31 of the stationary element may be the same in number as, the number of blades 21 of the rotating element, i.e., the ratio of 2:2; paragraph [0021]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745